Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato US 2011/0284277.
Regarding Claim 1, Kato teaches a component carrier (Fig. 25; printed wiring board with chip mounted thereon is equivalent to a component carrier), comprising: 
an electrically conductive layer structure (58L, Fig. 8 & 12; paragraph 37; lower conductive circuit); 
a first surface finish formed on a first surface portion of the electrically conductive layer structure and having an overhanging end (152L & 160-2, Fig. 8, 10, & 12; paragraph 38, 61, & 68; via conductor comprising a first plating layer and second fill layer); and 
a second surface finish on a second surface portion of the electrically conductive layer structure connecting to the first surface finish and extending under the 
wherein the second surface finish connects to an etched surface of the first surface finish (second surface 150 connect to surface of structure  comprising 160-2 & 152L having portion of layer 152L etched; paragraph 155).

Regarding Claim 2, Kato teaches wherein the second surface finish connects to a roughened surface of the first surface finish (150L & 160-2, Fig. 12; paragraph 60; both surfaces are roughened and connected to one another).

Regarding Claim 3, Kato teaches wherein the first surface finish comprises: a first layer structure arranged above the electrically conductive layer structure (152L, Fig. 10 & 12; paragraph 61); and a second layer structure arranged above the first layer structure (160-2, Fig. 8 & 12; paragraph 68).

Regarding Claim 4, Kato teaches wherein the first layer structure and/or the second layer structure comprise at least one from the group consisting of nickel, palladium, platinum, gold, copper (paragraphs 61 & 68).

Regarding Claim 5, Kato teaches wherein a chemical composition of the first layer structure and a chemical composition of the second layer structure differ from each other (paragraphs 61 & 68; either layer can be nickel or copper).

 Claim 6, Kato teaches wherein the first layer structure comprises nickel (paragraph 61) and the second layer structure comprises palladium (paragraph 74; upper portion of via 160-2 can be plated with palladium and other metal layers).

Regarding Claim 12, Kato teaches wherein the electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten (paragraph 57).

Regarding Claim 13, Kato teaches wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR- 4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide (paragraph 45).

Regarding Claim 14, Kato teaches wherein the component carrier is shaped as a plate (30, Fig. 25).

Regarding Claim 15, Kato teaches wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate (30, Fig. 25; printed circuit board having a substrate).

 Claim 16, with regards to the claim language, “configured as a laminate-type component carrier” Examiner notes that the language is being interpreted as a recitation as to how the component carrier is intended to be manufactured, i.e. laminating layers. The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato US 2011/0284277 in view of En et al. US 2005/0258522 (hereinafter En).
Regarding Claim 7, Kato teaches wherein the second surface finish comprises an epoxy resin (150L, Fig. 8 & 12; paragraph 58; ABF-45SH is a commercially available epoxy resin laminate).
Kato does not teach wherein the second surface finish comprises at least one from the group consisting of organic solderability preservative component, nickel, palladium, platinum, gold, copper.
However, En teaches of a multilayer printed circuit board (Fig. 14) comprising interlayer resin films formed from an epoxy resin and an imidazoles base curing agent 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the second surface finish of Kato to include an organic solderability preservative component, as taught by En, to provide the surface finish with additional peel-strength and corrosion resistance.

Regarding Claim 8, modified Kato teaches wherein the organic solderability preservative component is an azole (paragraphs 646 & 767 of En).

Regarding Claim 9, modified Kato teaches wherein the azole is one from the group consisting of benzotriazoles, imidazoles, benzimidazoles (paragraphs 646 & 767 of En).

Regarding claim 21, Kato discloses a component carrier, comprising: 
an electrically conductive layer structure (58L, Fig. 8 & 12; paragraph 37; lower conductive circuit): 
a first surface finish (152L & 160-2, Fig. 8, 10, & 12; paragraph 38, 61, & 68; via conductor comprising a first plating layer and second fill layer) formed on a first surface portion of the electrically conductive laver structure and having an overhanging end (overhanging end of via 160-2); and 
a second surface finish (second surface 150L, Fig. 8 & 12; paragraph 38; second upper insulating layer is an outermost layer and forms a second surface finish) on a 
wherein the first surface finish comprises: 
a first layer structure (152L) arranged above the electrically conductive layer structure; and 
a second layer structure (160-2) arranged above the first layer structure; 
wherein the second surface finish (150L) extending under the overhanging end.
Kato does not explicitly disclose the second surface finish connects to surface portions of the second layer structure, the first layer structure and the electrically conductive layer structure.
En teaches the second surface finish (insulating layer 102, Figure 6d) connects to surface portions of the second layer structure (112), the first layer structure (113) and the electrically conductive layer structure (104).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the insulating layer around the conductive structures in order to provide a proper insulation to prevent short circuit between conductive structures.

Response to Arguments
Applicant's arguments filed 13 May 2020 have been fully considered but they are not persuasive. 

The language, as written, is overly broad and does not particularly limit the structure of the “surface finish”, either by material selection, roughness, etc., in such a way that defines the invention over the prior art of record. Therefore, Examiner maintains that the outer resin layer and plating layers of Kato, which form exterior surfaces (finish) seen in Fig. 23 of Kato, anticipate the broadly recited “surface finish” within broadest reasonable interpretation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., surface finish materials, copper oxidation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Applicant’s arguments are not persuasive and the previous prior art rejection is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.